Jenks, P. J. (dissenting): I dissent.
The circumstances of the accident are told in our former opinion (174 App. Div. 363), although we did not consider the negligence of the defendant. This verdict would hold the defendant for “ an accident which he could not be reasonably expected to foresee.” (21 Halsbury’s Laws of England, 363, quoted in Paul v. Consolidated Fireworks Co., 212 N. Y. 117-120; Dougan v. Champlain Transportation Co., 56 id. 1; Jex v. Straus, 122 id. 293; Beetz v. City of Brooklyn, 10 App. Div. 382; Loftus v. Union Ferry Co. of Brooklyn, 84 N. Y. 455; Ten Broeck v. Deinhardt, 120 App. Div. 473.)